Citation Nr: 0020863	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  94-05 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

Entitlement to a higher initial evaluation for laxity of the 
right knee, initially rated as 10 percent disabling.

Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently rated 10 percent 
disabling.

Entitlement to a higher initial evaluation for a scar of the 
right leg, initially rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1957 to February 
1959.

This appeal came to the Board of Veterans' Appeals (Board) 
from August 1993 and later RO decisions that increased the 
evaluation for the residuals of a right knee injury, 
including a scar, from zero to 10 percent.  The veteran 
appealed to the Board for a higher rating.  In a February 
1996 decision, the Board denied the claim.  The veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court).

A May 1996 RO rating decision assigned a separate 10 percent 
evaluation for a scar of the right leg.  In a February 1997 
motion to the Court, the appellee, VA Secretary, requested 
that the February 1996 Board decision be vacated and the case 
remanded for further development and readjudication.  In a 
May 1997 order, the Court granted the appellee's motion, and 
the case was thereafter returned to the Board.  

In March 1998 and August 1999, the Board remanded the case to 
the RO for additional development.  A January 2000 RO rating 
decision assigned a separate 10 percent rating for 
degenerative joint disease (arthritis) of the right knee, 
effective from May 1993; a separate 10 percent rating for 
laxity of the right knee, effective from July 1997; and a 
separate 10 percent rating for a scar of the right leg, 
effective from October 1995.  The veteran continues to 
disagree with the evaluations assigned for the right knee 
condition.


FINDINGS OF FACT

1.  The laxity of the right knee is manifested primarily by 
quadriceps weakness that produces slight instability; 
symptoms that produce more than slight instability are not 
found.

2.  The arthritis of the right knee is manifested primarily 
by a pain that limits extension to 10 degrees; symptoms of 
arthritis that limit extension to more than 10 degrees or 
flexion to 45 degrees or less are not found.

3.  The right leg scar is manifested primarily by occasional 
tenderness and a retained metallic fragment; the scar is well 
healed and it does not limit the motion of any body part.

4.  A change in condition relating to any of these 
disabilities during the appeal period, such as to warrant 
assignment of a "staged" rating, is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 
10 percent for laxity of the right knee are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Code 
5257 (1999).

2.  The criteria for a rating higher than 10 percent for 
degenerative joint disease of the right knee are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71, Plate II, 4.71a, Codes 5260, 5261 (1999).

3.  The criteria for an initial rating in excess of 
10 percent or for additional compensable evaluations for the 
right leg scar are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.118, Codes 7803, 7804, 7805 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from February 1957 to February 
1959.

Service medical records show that the veteran was 
hospitalized in January 1958 after sustaining a wound of the 
right leg above the knee cap while splitting wood.  The 
report of his medical examination for separation from service 
in January 1959 notes the veteran's history of trauma to the 
right knee with no apparent pathology other than pain.

The veteran underwent a VA orthopedic examination in March 
1959.  The diagnoses were scar, anterior aspect of the right 
knee with puncture wound allegedly into the knee joint, 
symptomatic; and internal derangement of the right knee joint 
from history without orthopedic evidence of disease.

An April 1959 RO rating decision granted service connection 
for a scar of the right leg above the patella.  A 
zero percent evaluation was assigned for this condition, 
effective from February 1959.  The zero percent rating 
remained unchanged until a July 1994 hearing officer's 
decision and August 1994 RO rating decisions reclassified the 
issue to include residuals of a right knee injury to include 
patellofemoral chondromalacia and a right leg scar, and 
increased the evaluation from zero to 10 percent, effective 
from May 1993.

VA and private medical reports show that the veteran was 
treated and evaluated for right knee and right leg scar 
problems from 1993 to 1999.  The more salient medical reports 
with regard to the conditions being considered in this appeal 
are discussed in the following paragraphs.  The VA reports of 
the veteran's outpatient treatment in the 1990's reveal that 
he has right knee pain.

Statements from acquaintances of the veteran were received in 
1993.  These statements are to the effect that the veteran 
has periodic pain and discomfort in the right knee that 
produce functional impairment.

A private medical report dated in May 1993 notes that the 
suprapatellar area of the veteran's right knee had been 
sensitive and painful since he sustained an injury to the 
area in service.  It was noted that the right knee tended to 
give way especially when stepping up onto something and when 
walking, and that he had considerable quadriceps atrophy.

The veteran underwent a VA medical examination in June 1993.  
He complained of the right knee giving out since sustaining a 
right knee injury in service and of daily pain and stiffness.  
There was a barely visible 4 centimeter scar over the 
superior aspect of the right patella.  There were no 
adhesions or keloid formation on this laceration.  There was 
tenderness to palpation of the patella.  There was no 
tenderness to palpation of the medial or lateral condyles of 
the knee.  He ambulated with a slight limp to the right.  The 
medial and collateral ligaments were intact without laxity or 
pain on stress.  The anterior and posterior cruciate 
ligaments were intact without laxity or pain on stress.  
McMurray's sign was negative.  There was fine crepitation on 
flexion and extension of the right knee.  Range of motion of 
the right knee was from zero to 135 degrees.  X-rays of the 
right knee revealed minimal chondrocalcinosis, primarily 
involving the medical meniscus; some narrowing of the medical 
joint space, bilaterally; minor marginal spurring on the 
right patella; and probable metal foreign bodies in the soft 
tissue and close to the proximal anterolateral tibia.  The 
diagnosis was laceration of the right knee with history of 
chronic instability and radiographic evidence of degenerative 
joint disease.

The veteran testified at a hearing in May 1994.  His 
testimony was to the effect that he had right knee pain that 
caused problems with employment.

A VA examination was conducted in June 1994.  There was a 
full range of right knee motion with patellofemoral pain at 
the extreme of flexion (140 degrees).  There was no medial or 
lateral instability.

A private medical report shows that X-rays of the veteran's 
right knee were taken in September 1995.  The diagnoses were 
chondrocalcinosis, foreign body along the lateral aspect of 
the proximal tibia in soft tissues, mild degenerative joint 
disease, and possible loose body.

The veteran underwent a VA medical examination in December 
1995.  It was noted that the veteran took medication for 
right knee pain.  On examination of the right knee, there was 
no edema, erythema or heat.  Strength was adequate though 
repeated testing was needed to achieve this result.  Laxity 
was present.  Range of motion was from zero to 137 degrees.  
The was a moderate limp on the right.  He was able to walk 
moderately quickly with the examiner in the hallway.  There 
was a 5.5 centimeter primarily transverse scar of the right 
knee.  It was tender to palpation without adhesion.  X-rays 
of the right knee demonstrated bilateral mild degenerative 
joint disease and chondrocalcinosis.

The veteran underwent a VA medical examination in April 1998 
primarily to determine the nature and extent of any low back 
disorder.  The right knee showed right patellofemoral pain.  
Range of motion was from zero to 100 degrees with positive 
medial joint line pain.  Otherwise, the knee was stable.  The 
final impression was low back pain due to degenerative joint 
disease associated with spinal stenosis with right hip 
avascular necrosis of the right femoral head and chronic 
right knee pain.

The veteran underwent a VA medical examination in June 1998 
to determine the severity of his right knee condition.  He 
complained of giving out and pain of the right knee.  His 
knee was swollen with multiple abrasions on the anterior 
aspect.  There was a well healed incision transversely over 
the superior pole of the patella area.  Range of motion was 
full for extension less 10 degrees and flexion was to 95 
degrees.  There was considerable discomfort with palpation 
about the knee.  Varus valgus stressing minimally caused 
considerable discomfort.  He was unable to flex his hip 
against gravity and pick up his thigh, however, he was able 
to fire his quad to try to straighten his knee, but he was 
not able to completely actively straighten the knee.  There 
was severe quadriceps atrophy.  Strength of the quadriceps 
was 3+ out of 5 and hamstring was 4 out of 5.  There was 
numbness over the lateral aspect of the foot.  The 
assessments were multiple medical problems involving the 
right lower extremity, including degenerative joint disease 
of the right hip and lumbar spine.  It was also noted that he 
had chondrocalcinosis with degenerative changes of the right 
knee.  The examiner noted that the veteran had a weakened 
right lower extremity, that he felt more likely than not, was 
hampered as the result of the right knee injury.  It was 
noted that he exhibited weakened movement and excess 
fatigability, and that the arthritis of the right knee was 
more likely than not related to the right knee injury.  An 
addendum dated in December 1998 to the report of the June 
1998 examination notes that the veteran's transverse fracture 
of the patella was a new lesion and that it was not likely 
related to the old right knee injury.

A private medical report shows that the veteran underwent 
examination of his right knee in April 1999.  It was noted 
that he had full range of motion of the right knee with 
crepitation throughout the range of motion.  X-rays of the 
right knee reportedly showed marked pyrophosphate arthropathy 
with calcification of meniscus and joint lining and a 
retained metal fragment.  The diagnosis was calcium 
pyrophosphate deposition disease of the right knee.

The veteran underwent a VA medical examination in September 
1999 to determine the severity of his right knee conditions.  
He complained of pain in the right knee that he treated with 
medication .  It was noted that he did not have any acute 
flare-ups or constitutional symptoms associated with the 
right knee pain.  Range of motion was from 10 to 90 degrees 
with pain at both extremes.  There was marked patellofemoral 
pain without palpation as well as medial and lateral joint 
line tenderness.  There was medial pseudolaxity without 
instability with varus stress.  There was some mild effusion.  
Strength testing of his quadriceps was +3-4/5 and +4/5 in the 
hamstrings.  There was marked quad atrophy.  X-rays of the 
knees revealed chondrocalcinosis and degenerative changes 
with a metallic foreign body in the anterolateral aspect of 
the right knee and right quadriceps tendon enthesopathy.  
Color photographs of the right leg scar were submitted with 
the report of this examination.  It was noted that the scar 
was healed and essentially nonproblematic for the veteran.  
It was opined that it was likely that the veteran's primary 
symptomatology associated with his original right knee injury 
was the right knee pain and weakness.  An addendum dated in 
December 1999 to the report of the September 1999 medical 
examination contains an opinion from the examiner that the 
service-connected right knee injury increased the likelihood 
of the veteran's arthritis of the right knee.


B.  Legal Analysis

The veteran's claim for increased evaluations for his right 
knee condition is well grounded, meaning it is plausible.  
The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the appellant is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Also, where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect (10 percent).  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

The reports of the veteran's VA medical examinations in June 
1998 and September 1999, including addenda, indicate that the 
veteran's residuals of a right knee injury are manifested 
primarily by a scar in the right knee area, pain, quadriceps 
weakness, a retained metallic fragment in the soft tissue 
around the right knee area as demonstrated by X-rays of the 
right knee noted in VA and private medical reports, and 
limitation of motion.  These reports also indicate that the 
veteran has right knee symptomatology associated with a 
recent non-service-connected fracture of the patella, but no 
specific functional impairment of the right knee can be 
ascribed to this condition alone.  Under the circumstances, 
the Board will consider that all of the functional impairment 
of the right knee is due to the service-connected residuals 
of the right knee injury.  38 C.F.R. § 4.14 (1999).

Laxity

The reports of the veteran's VA medical examinations in June 
1993, June 1994, and September 1999 indicate no instability 
of the right knee.  While the evidence does indicate that he 
has quadriceps weakness with giving way due to the right knee 
injury, the evidence does not indicate that these symptoms 
produce more than slight (if any) instability in order to 
support the assignment of a rating in excess of 10 percent 
for the right knee condition under diagnostic code 5257.  The 
limitation of motion of the right knee and pain, and the scar 
of the right leg, cannot be considered in the evaluation of 
the right knee laxity under this diagnostic code because they 
are the bases for separate compensable evaluations for other 
residuals of the right knee injury under other diagnostic 
codes.

Arthritis and Limitation of Motion

The January 2000 RO rating decision assigned a separate 
10 percent rating for the arthritis of the right knee, 
effective from May 1993.  A private medical report of the 
veteran's examination in April 1999 indicates he had full 
range of motion of the right knee, but the overall medical 
evidence indicates occasional limitation of flexion and 
extension of the right knee with pain at the extremes of 
these motions as noted on the report of his VA medical 
examination in September 1999.  The report of this latter 
examination shows extension was full except for 10 degrees 
that supports the assignment of a 10 percent evaluation for 
the arthritis of the right knee under diagnostic code 5260.  
Flexion of the right knee was to 90 degrees at that time, and 
the report of this examination as well as the other medical 
evidence of record does not support the assignment of a 
compensable evaluation for the right knee arthritis under 
diagnostic code 5261 or more than a 10 percent evaluation 
under diagnostic code 5260.  The report of the veteran's VA 
medical examination in September 1999 reveals that he does 
not have flare-ups or constitutional symptoms associated with 
the right knee pain.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the only reported 
limitation of motion is loss of 10 degrees of extension and 
mild (noncompensable) loss of flexion with pain on the 
extremes of these motions without flare-ups, and any weakness 
of the left leg has been considered in the evaluation of the 
instability of the right knee noted above.  It appears that 
the 10 degree loss of extension of the right knee with 
painful motion is the most prominent feature of the arthritis 
of the right knee, and that this condition is best evaluated 
as 10 percent disabling under Diagnostic Code 5260.

Nor does the evidence show manifestations of the disorder 
warranting a higher rating for this condition for a specific 
period or a "staged rating" at any time since the effective 
date of the grant of a separate evaluation for the arthritis 
of the right knee.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Scar

The scar of the right leg in the area of the right knee was 
noted to be tender to palpation at the veteran's December 
1995 medical examination, but the other medical evidence 
indicates that this scar is asymptomatic.  Private and VA 
reports of X-rays of the right knee indicate the presence of 
a retained metallic fragment in the soft tissue around the 
right knee but this condition is not inherently disabling on 
its own.  The scar, including the retained metallic fragment, 
does not affect the motion of any body part and displays no 
ulceration, adhesions, or keloid formation.  Hence, 
additional separate evaluations for this condition under 
diagnostic code 7803 or 7805 are not warranted.  However, the 
evidence is in equipoise as to whether the scar is tender, 
justifying the 10 percent rating under Diagnostic Code 7804.  
The evidence does not suggest that a higher rating has been 
warranted at any time.

The Board recognizes the veteran's testimony at a hearing in 
May 1994 to the effect that the residuals of his right knee 
injury are painful and produce industrial impairment, but 
this is already recognized in the assignment of three 10 
percent ratings.  The preponderance of the evidence is 
against the claim for higher initial evaluations for the 
right knee laxity and scar, and an increased rating for the 
degenerative joint disease of the right knee.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

A higher initial evaluation for laxity of the right knee is 
denied.

An increased rating for degenerative joint disease of the 
right knee is denied.

A higher initial evaluation for the right leg scar is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

